 


114 HR 5316 IH: Healthy Soils and Rangelands Solutions Act
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5316 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2016 
Mr. Huffman introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To establish a carbon sequestration pilot program under which the Secretary of the Interior may make grants for projects to evaluate methods to increase the amount of carbon captured on qualified public lands in order to achieve a wide range of benefits, including reductions in greenhouse gases, increased water retention and water quality in watersheds, nutrient cycling, reduced erosion, and forage quality. 
 
 
1.Short titleThis Act may be cited as the Healthy Soils and Rangelands Solutions Act. 2.Carbon Sequestration Pilot Program (a)Program requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall establish a Carbon Sequestration Pilot Program to make grants to eligible entities for projects to carry out eligible activities. 
(b)Science advisory boardAs part of the program, the Secretary shall establish a science advisory board to provide analysis and recommendations regarding— (1)the selection of eligible entities and eligible activities to receive grants under the program, based on the best available science; and 
(2)appropriate monitoring requirements to be required under subsection (c). (c)Monitoring and reportingAs a condition of a grant under the program, the grant recipient shall comply with monitoring and reporting requirements to quantify project performance and communicate results. 
(d)Innovation competition 
(1)In generalThe Secretary shall make grants, through a challenge competition, to eligible entities for projects to carry out innovative approaches to eligible activities. (2)ListingThe Secretary shall list the challenge competition under this subsection on www.challenge.gov (or any successor website of the Federal Government that lists challenge competitions run by Federal agencies).  
(e)Outreach, education, and technical assistance The Secretary— (1)may provide technical assistance for eligible activities; and 
(2)shall expand outreach and education with respect to carbon sequestration and best practices related to eligible activities. (f)Acceptance of Outside funds The Secretary may accept nonappropriated funds, including funds from other public sources, private companies, nonprofit organizations, or foundations, to carry out the program. 
(g)Reports to CongressWith respect to each project administered under the program, not later than three years after the awarding of the grant, at least every two years thereafter for the duration of the project, and not later than 180 days after the completion of the project, the Secretary, working with grantees and any other agencies of jurisdiction shall submit a report to Congress detailing— (1)the progress and accomplishments of the project in general; 
(2)a detailed summary and estimate of the volume of carbon sequestered due to project activities; (3)a summary of education and outreach efforts related to the project; and 
(4)a set of recommendations for land management best practices based on the outcome of the project. (h)DefinitionsFor the purposes of this section: 
(1)BiocharThe term biochar means carbonized biomass produced by converting feedstock through reductive thermal processing. (2)CompostThe term compost means a biologically stable organic material suitable for use as a amendment that is produced by the controlled aerobic decomposition of manure or other organic material, not including sewage sludge or biosolids, by microorganisms.  
(3)Eligible activityThe term eligible activity means a project for sequestering carbon through— (A)grazing practices; 
(B)restoring degraded qualified public lands; (C)application of compost on qualified public lands; or 
(D)using biochar as an amendment on qualified public lands.  (4)Eligible entityThe term eligible entity means an owner or operator of qualified public lands, a university, a nongovernmental organization, or an Indian tribe.  
(5)ProgramThe term program means the Carbon Sequestration Pilot Program established by this section. (6)Qualified public landsThe term qualified public lands means any land and interest in land owned by the United States within the several States and administered by the Secretary of the Interior through the Bureau of Land Management, the National Park Service, or the United States Fish and Wildlife Service, without regard to how the United States acquired ownership, except lands located on the Outer Continental Shelf.  
(7)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management.  